Broyles, C. J.
(After stating the foregoing facts.) In our view of this case, under the evidence adduced, the defendant’s liability to the plaintiff depended upon the question whether or not the defendant had withdrawn his offer to purchase the property in question prior to an unconditional and unequivocal acceptance of the offer by the owner of the property. On that question the evidence was in sharp conflict and would have authorized a finding for either party. Therefore, the finding of the judge, sitting as both judge and jury, was authorized by the evidence; and the general grounds of the motion for new trial are without merit.
The special grounds are merely elaborations of the general grounds and fail to show cause for another hearing of the ease.
The cases cited in behalf of the plaintiff in error are differentiated from this ease by their particular facts.

Judgment affirmed.


MacIntyre and Gardner, JJ., concur.